Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.
Response to Arguments
Regarding the priority, Examiner acknowledges Applicant’s claim to priority of Indian Application IN201741047374 filed on 12/19/2017. All necessary certified copies have been filed at this time.
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments filed 04/26/2021. Examiner and Applicant discussed resolution of the 112(b) issues noted in the Final Office Action dated 04/26/2021. Upon further Examination of the proposed claim amendment as entered, Examiner has found additional 112 issues that are raised due to the amendment of the claim. Therefore, the present claims are rejected under 35 USC 112. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments filed 04/26/2021. 
Regarding Step 2A, Prong 1, Examiner has fully considered Applicant’s arguments and does not find them persuasive. Regarding Applicant’s assertion of “For example, as recited in amended independent claim 1, a plurality of pick-up locations are clustered into a plurality of clusters to perform transportation service routing at cluster level. Based on such clustering, the circuitry attains a new functionality to process commutation requests at cluster level instead of processing commutation requests at geographical coordinates level (i.e., at longitude- latitude level),” Examiner respectfully disagrees. 
Regarding Step 2A, Prong 2, Examiner has fully considered Applicant’s arguments. Examiner respectfully asserts that “transportation service routes is performed at cluster level rather than at geographical-coordinate level, i.e., at longitude-latitude level, the processing time required to determine transportation service routes by the circuitry of amended independent claim 1 is less in comparison to the conventional solutions” is not sufficient to prove integration into a practical application. In particular, Examiner respectfully disagrees with Applicant’s assertion of “Since the determination of the transportation service routes at cluster level reduces a processing time, a processing speed for handling commutation requests is also increased.” Examiner respectfully asserts that an improvement of processing time is, under considerations of the broadest reasonable interpretation, an improvement to the abstract idea. This improvement is not an improvement to the functioning of the computer, or to any other technology or technical field. This limitation merely improves the processing time to perform the abstract limitations, such as improving the processing time if performed manually or by a computer, which does not improve the functioning of the circuitry itself. Regarding Applicant’s assertion of “Therefore, cluster level operation of the circuitry allows the transportation service platforms to handle additional commutation requests in less time,” this improvement is an improvement directed to the abstract idea. In particular, the processing of additional requests in “less time” is an improvement to organizing of the requests. This is not an improvement to the circuitry that performs the handling of the requests. Regarding 
Regarding Step 2B, Examiner has fully considered Applicant’s arguments and does not find them persuasive. Regarding Applicant’s assertion of “it is inherent that the subject matter recited in amended independent claim 1 is not generally known or conventional,” Examiner respectfully disagrees. Examiner respectfully disagrees that it is “inherent” that the subject matter is not conventional. Applicant has not provided an explanation to support Applicant’s assertion of inherency such that a person having ordinary skill in the art would recognize the claimed invention as “not generally known or conventional.”
Regarding Applicant’s assertion of “that are not performed by generic computer systems and circuitry, and require a specialized platform capable of cluster level processing,” Examiner respectfully disagrees with Applicant’s assertions. Claims 1 and 24 recite the limitations are performed “by circuitry,” claim 12 is directed to a system with circuitry configured to perform the steps of the abstract idea. Upon viewing the specification, paragraph [0093] discloses the system could be a system containing a “general purpose” computer. The claimed invention does not demonstrate the circuitry as being more than the “general purpose computer,” as supported by Examiner’s finding in the specification. Therefore, Examiner respectfully asserts that the “specialized platform” is not anything significantly more.
Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments filed 04/26/2021. 
Regarding Applicant’s assertion of “Thus, Balva clearly describes that the set of routing solutions are generated based on location analysis at geographical coordinate level, i.e., at the origination and destination location level, which is not the same as "perform the transportation service routing at cluster level". Since routing solutions in Balva are merely determined based on origination and destination locations analysis, Balva cannot possibly teach …” Examiner respectfully disagrees. In particular, the 
Regarding Applicant’s assertions in view of the Matsushima reference, Examiner is not relying on the reference for the argued teachings. Therefore, Applicant’s arguments in view of Matsushima are moot.  
Therefore, the present claims are rejected under 35 USC 103. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 9-10, 12, 15, 19, 21-23, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the metes and bounds of the claim are unclear. In particular, the limitation of “assigning, by the circuitry, to each of a set of clusters in the plurality of clusters, a vehicle of a plurality of vehicles when a vehicle capacity of the vehicle is greater than zero and less than or equal to a cluster size of the corresponding cluster of the set of clusters, wherein each assigned vehicle is dispatched along a transportation service route that starts from the corresponding assigned cluster and terminates at the drop-off location” renders the claim 
 Claims 1 and 12 are rendered further unclear by the limitation of “identifying, by the circuitry, from the set of clusters, one or more first clusters each assigned with the vehicle having the vehicle capacity less than the cluster size of the corresponding cluster,”. Under considerations of the broadest reasonable interpretation, it is unclear what is being identified within the given claim. It is unclear if a set of clusters (ex. Set 1: cluster A of 2 requests and cluster B of 3 requests, a total of 5 requests) is being identified as having a vehicle with less capacity than the total sum of clustered requests (such as a vehicle with 4 available seats and a Set 1 cluster of the total 5 requests) or if a single “corresponding” cluster is being identified from the set (Cluster B of set 1) is being identified as being assigned to a vehicle with less capacity than the cluster (such as a vehicle with two available seats and corresponding cluster B with 3 requests). This limitation is rendered further unclear upon viewing the limitation of “assigning…” because the assigning limitation assigns cluster sets to vehicles that do not have the capacity to carry the total count of requests. It is unclear what operation occurs if the vehicle begins at “the corresponding assigned cluster” but is also assigned to “a set of clusters.” It is unclear what relationship the “corresponding assigned” singular cluster has to the set of clusters assigned to the vehicle. A potential infringer would not be able to clearly identify the metes and bounds of the claimed invention because it is unclear what is being limited by the above recitation: either a set of clusters or the individual, corresponding clusters that are assigned to a vehicle that does not have sufficient capacity; the subsequent the set of clusters” are assigned to vehicles that do not have sufficient capacity.  
The scope of the claim is further rendered indefinite due to conflicting recitations; when the above “assigning” limitation is considered with the “determining” limitation, it is unclear what operations occur such that the one or more first clusters from the “set” of clusters are each assigned to a vehicle, but these same first clusters are additionally “catered” to “based on at least a vehicle capacity of remaining plurality of vehicles that are unassigned and the cluster size of each of the one or more first clusters and the one or more second clusters.” It is unclear what vehicle is assigned to the first clusters. If a vehicle were assigned to each of “a set of cluster in the plurality of clusters,” then a vehicle containing a capacity “less than or equal to the cluster size” is assigned to the set of clusters. This “assigning” limitation is in conflict with the limitation of “determining, by the circuitry, a plurality of route combinations to cater to the one or more first clusters and the one or more second clusters, based on at least a vehicle capacity of remaining plurality of vehicles that are unassigned and the cluster size of each of the one or more first clusters and the one or more second clusters.” It is unclear what defines the “remaining plurality of vehicles” within the claim because if “each of a set of clusters” is assigned to a vehicle with insufficient capacity, then none of these vehicles are capable of servicing the request. In this case, all the vehicles originally assigned to the “one or more first clusters” would be unassigned to these clusters and then the “remaining” plurality would be assigned in place of the initial vehicle of the plurality of vehicles. Essentially, if the initial vehicle of the plurality of vehicles is no longer assigned to “cater” to the first cluster, then it is replaced by the “remaining vehicles” and thus performs no transportation requests. Therefore, none of the vehicles initially assigned in the assigning step would be perform the transportation if they all have a vehicle capacity “less than a cluster size of the corresponding cluster.” 
Therefore, the bounds of the claims are unclear. 
The Examiner concludes that because the claims are indefinite under 35 U.S.C. §112 (b), these claims, by definition, cannot be properly construed. See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, 
The dependent claims inherit the same issues and do not cure the independent claims. Therefore, the dependent claims are rejected under 35 USC 112(b).
Regarding claim 15, the claim recites the limitation "wherein the first and second pick-up locations of the plurality of pick-up locations are clustered into a same cluster of the plurality of clusters.”  There is insufficient antecedent basis for this limitation in the claim. There is no antecedent basis for “the first and second” pick-up locations. 
Therefore, claims 1, 4-5, 9-10, 12, 15, 19, 21-23, and 27 are rejected under 35 USC 112(b). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 9-10, 12, 15, 19, 21-27 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more. 
Step 1: Claims 1, 4-5, 9-10, 21-23 and 24-27 are directed to a method and claims 12, 15, and 19 are directed to a system. Therefore, claims 1, 4-5, 9-10, 12, 15, 19, 21-27 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 12 are directed to optimizing ridesharing routes, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to commercial interactions, as well as managing interactions between individuals. The limitations of “clustering, by the 
Similarly, independent claim 24 contains the limitations cited above, as well as “clustering, by the circuitry, the plurality of pick-up locations into a plurality of clusters based on a distance threshold and a travel-time threshold to perform the transportation service routing at cluster level, wherein each cluster of the plurality of clusters has a corresponding cluster size that indicates a count of commutation requests associated with a corresponding cluster; determining, by the circuitry, a first generation of route combinations to cater to the plurality of clusters based on at least a vehicle capacity of a plurality of vehicles and a cluster size of each of the plurality of clusters, wherein each route combination of the first generation includes an initial set of transportation service routes that caters to the plurality of clusters and terminates at the drop-off location; updating, by the circuity, the first generation of route combinations for one or more iterations based on at least one of a crossover operation and a mutation operation to obtain a final generation of route combinations, wherein each route combination of the final generation includes a final set of transportation service routes that caters to the plurality of clusters and terminates at the drop-off location; determining, by the circuitry, a fitness-score for each route combination of the final generation based on one or more fitness parameters; and selecting, by the circuitry, a route combination from the final generation based on the fitness-score, wherein the plurality of vehicles are dispatched along the final set of transportation service routes of the selected route combination,” as drafted, under considerations of the broadest reasonable interpretation of the claimed invention, but for the “by the circuitry,” is directed to an abstract idea. In particular, these limitations detail the abstract steps of determining a route combination to pick up users, which is managing the interaction between individuals. Furthermore, the limitations detail the organizing of ridesharing, constituting an abstract idea based on marketing or sales activities or behaviors, as well as business relations. Therefore, the independent claims are directed to an abstract idea.
Dependent claims 4-5, 9-10, 15, 19-23, and 25-27 further narrow the abstract idea identified in the independent claim.
Accordingly, the claims recite an abstract idea. 
Step 2A, Prong 2: The independent claims do not integrate the judicial exception into a practical application. The claim 1 recitation of “by circuitry” that performs the steps of the abstract idea and the claim 12 recitation of “circuitry that is configured to” are recitations that indicate the claimed invention is mere instructions to implement an abstract idea on a computer. This type of “apply it” language is not sufficient to prove integration into a practical application. Independent claims 1, 12, and 24 recite the limitation of “receiving, by circuitry, a plurality of commutation requests associated with a plurality of pick-up locations and a same drop-off location, wherein the plurality of commutation requests are received over a communication network from a plurality of commuter- computing devices of a plurality of commuters, respectively.” This limitation is nothing but extra-solution activity. This pre-solution activity, when considered both individually and in combination, does not integrate the judicial exception into a practical application.  The additional elements of the claims, when considered in combination, are not sufficient to prove integration into a practical application. The present independent claims do not reflect any improvements to the functioning of the computer, or to any other technology or technical field. 
Dependent claims 4-5, 9-10, 15, 19-23, and 25-27 further narrow the abstract idea identified in the independent claim, which does not integrate the judicial exception into a practical application.
Claims 1, 12, and 24 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as circuitry configured to perform the steps of the abstract idea, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the independent claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). The limitation of “receiving, by circuitry, a plurality of commutation requests associated with a plurality of pick-up locations and a same drop-off location, wherein the plurality of commutation requests are received over a communication network from a plurality of commuter-computing devices of a plurality of commuters, respectively,” is mere extra-solution activity. The limitation, under considerations of the broadest reasonable interpretation of the claimed invention, covers the ride-sharing vehicles merely receiving a notification indicating the determined route. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Thus, the recitation of this additional element is deemed to be nothing more than well-understood, routine, and conventional computer activity. 
Therefore, the independent claims do not contain anything significantly more than the judicial exception.
The dependent claims include the same abstract idea recited in the independent claims and merely incorporate additional details that narrow the abstract ideas, describe well-understood, routine, and conventional activities, or lack the necessary details to reflect an improvement to the functioning of the computer, or to any other technology or technical field. Dependent claims 4-5, 9-10, 15, 19-23, and 25-27 further narrow the abstract idea identified in the independent claim, which is not anything significantly more than the judicial exception.
Accordingly, claims 1, 4-5, 9-10, 12, 15, 19, and 21-27 are rejected under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 9-10, 12, 15, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Balva (US 20190101401 A1) in view of Matsushima et al. (US 20190130516 A1) in view of Rakah et al. (US 20180211541 A1).

Regarding claim 1, Balva teaches a method for determining transportation service routes for vehicles (Figs. 5-6), the method comprising: 
	receiving, by circuitry, a plurality of commutation requests associated with a plurality of pick-up locations and a same drop-off location (paragraphs [0041-0042] teach receiving a plurality of trip requests from potential customers of the transportation, wherein customers may have common destination locations), 
wherein the plurality of commutation requests are received over a communication network from a plurality of commuter-computing devices of a plurality of commuters, respectively (paragraphs [0041-0042] teach receiving a plurality of trip requests from potential customers of the transportation, wherein paragraph [0033] teaches the route requests are submitted over a network to the service provider environment from the costumer mobile application); 
clustering, by the circuitry, the plurality of pick-up locations into a plurality of clusters based on one or more clustering parameters to perform the transportation service routing at cluster level (paragraphs [0042-0044] teaches determining ridesharing routes by analyzing customer requests that are in a common or proximate origination location relative to specific criteria from the parameters of the various customer requests, wherein Figs. 2A-B and paragraphs [0018-0019] teach the origin destination are considered relative to their clustering distance, and the users requesting travel may choose a clustered, shared ride to a given location based on the same or similar origin or destination location; Examiner’s Note: By producing a shared ride based on the clustering of requests based on an origin location, the transportation service routing is performed at a cluster level. ), 
assigning, by the circuitry, to each of a set of clusters in the plurality of clusters, a vehicle of a plurality of vehicles when a vehicle capacity of the vehicle is greater than zero and less than or equal to a cluster size of the corresponding cluster of the set of clusters (paragraphs [0041-0043] teach determining the available vehicle capacity for serving the requests by determining a set of potential routing solutions using one or more route determination algorithms that analyze the various origin locations of the passengers such that a single vehicle can serve a specific route, wherein paragraph [0018] i.e. vehicle capacity equal to the cluster size); see also: [0044]), wherein each assigned vehicle is dispatched along a transportation service route that starts from the corresponding assigned cluster and terminates at the drop-off location (paragraph [0018] teaches the rider pickup and drop off request locations can be clustered such that a multi-rider vehicle may be desirable, wherein paragraph [0015] teaches the rider requests may contain a fixed/common destination location (i.e. drop-off location)); 
determining, by the circuitry, a plurality of route combinations to cater to the one or more first clusters and the one or more second clusters, based on at least a vehicle capacity of remaining plurality of vehicles that are unassigned and the cluster size of each of the one or more first clusters and the one or more second clusters (paragraphs [0042-0043] teach determining a set of potential routing solutions using one or more route determination algorithms that analyze the various origin locations of the passengers such that a single vehicle can serve a specific route, wherein the capacity of the vehicle is evaluated, and specifically in paragraph [0015] the seats or other capacity of each vehicle is evaluated for the maximum number of riders in each vehicle, and wherein paragraph [0018] teaches there are clusters of common pick-up and drop off locations; see also: [0044]; Examiner’s Note: In order for there to be clusters of locations and riders, there must be at least a first cluster and second cluster.), 
wherein each route combination of the plurality of route combinations includes a set of transportation service routes that caters to the one or more first clusters and the one or more second clusters and terminates at the drop-off location (paragraphs [0042-0043] teach determining a set of potential routing solutions using one or more route determination algorithms that analyze all possible combinations for serving the requests with the available vehicles and capacity, wherein the routing is evaluated relative a single vehicle that serves a single route, and in paragraph [0015] the seats ; 
determining, by the circuitry, a fitness-score for each of the plurality of route combinations based on one or more fitness parameters (paragraphs [0043-0044] teach producing a routing quality score for each potential routing solution based on relevant values, wherein paragraph [0042] teaches these values include available vehicles, their capacity, corresponding time windows, common or proximate origin locations and more); 
and selecting, by the circuitry, a route combination from the plurality of route combinations based on the fitness-score (paragraph [0043-0044] teach the solution with the best quality score can be selected for implementation based on going through an optimization solution relative to the various parameters; see also: [0012, 0042]), wherein the remaining plurality of vehicles are dispatched along the set of transportation service routes of the selected route combination (paragraph [0044] teaches assigning vehicles to specific routes based on the location of the pickup, the route being taken, and the location of the destination, as well as in Claim 1 teaches transmitting information for the selected routing solutions to one or more vehicles selected per the selected routing solution, and wherein paragraph [0021] teaches the route options are determined for a set of vehicles; see also: Fig 4, paragraphs [0033-0034], Claim 8).
However, Balva does not explicitly teach wherein each cluster of the plurality of clusters has a corresponding cluster size that indicates a count of commutation requests associated with a corresponding cluster; identifying, by the circuitry, from the set of clusters, one or more first clusters each assigned with the vehicle having the vehicle capacity less than the cluster size of the corresponding cluster; identifying, by the circuitry, one or more second clusters from the plurality of clusters that remain unassigned to any of the plurality of vehicles; determining, by the circuitry, a plurality of route combinations to cater to the one or more first clusters and the one or more second clusters, based on at least a vehicle capacity of remaining plurality of vehicles that are unassigned and the cluster size of each of the one or more first clusters and the one or more second clusters.
From the same or similar, Matsushima teaches wherein each cluster of the plurality of clusters has a corresponding cluster size that indicates a count of commutation requests associated with a corresponding cluster (paragraphs [0069-0074] teaches identifying a pattern group of candidates for a shared ride share request; see also: [0026-0029, 0071]); 
identifying, by the circuitry, one or more second clusters from the plurality of clusters that remain unassigned to any of the plurality of vehicles (paragraphs [0069-0074] teaches identifying a pattern group of candidates for a shared ride share request, wherein each pattern will have the maximum number of passengers is equal to the capacity of the occupants of the vehicle minus one (for the driver of said vehicle); see also: [0026-0029, 0071]); 
determining, by the circuitry, a plurality of route combinations to cater to the one or more first clusters and the one or more second clusters, based on at least a vehicle capacity of remaining plurality of vehicles that are unassigned and the cluster size of each of the one or more first clusters and the one or more second clusters (paragraphs [0069-0074] teach producing pattern scoring in order to determine the optimum pattern of all the patterns based on the passengers for each vehicle and the maximum capacity of the vehicle minus one (for the driver of the vehicle), and wherein paragraph [0058] teaches producing a plurality of rideshare groups including a plurality of users; see also: [0026-0029, 0071]; Examiner’s Note: If each cluster is assigned to a vehicle with an equal capacity to the number of requests, then there would not be any vehicles identified within the “one or more first clusters” that need to be catered to.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balva to incorporate the teachings of Matsushima to include wherein each cluster of the plurality of clusters has a corresponding cluster size that indicates a count of commutation requests associated with a corresponding cluster; identifying, by the circuitry, one or more second clusters from the plurality of clusters that remain unassigned to any of the plurality of vehicles; determining, by 
However, the combination of Balva and Matsushima does not explicitly teach identifying, by the circuitry, from the set of clusters, one or more first clusters each assigned with the vehicle having the vehicle capacity less than the cluster size of the corresponding cluster.
From the same or similar field of endeavor, teaches Rakah teaches identifying, by the circuitry, from the set of clusters, one or more first clusters each assigned with the vehicle having the vehicle capacity less than the cluster size of the corresponding cluster (paragraph [0453] teaches the ridesharing management system can evaluate the vehicle in order to determine whether the number of actual passengers exceeds the capacity of the vehicle, wherein if the vehicle capacity is exceeded, then subsequent passengers that are already assigned to the vehicle are reassigned to a different vehicle, wherein paragraphs [0188-0189] teach groups of users with different start/destination locations are assigned to a vehicle; see also: [0365, 0451]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Balva and Matsushima to incorporate the teachings of Rakah to include identifying, by the circuitry, from the set of clusters, one or more first clusters each assigned with the vehicle having the vehicle capacity less than the cluster size of the corresponding cluster. One would have been motivated to do so in order to determine an optimal route for a particular ridesharing vehicle through a given area by evaluating how much vehicle capacity the vehicle has and how much of the capacity is utilized (Rakah, [0356]). By incorporating Rakah into Balva, one would have been able to redirect a vehicle to a second route when the capacity is below a capacity threshold, which may enable greater efficiencies in the ridesharing system by reducing duplicative routes (Rakah, [0369]). 
Regarding claim 12, the claim recites limitations already addressed by the rejection of Claim 1 over the combination of Balva, Matsushima, and Rakah. Regarding claim 12, Balva teaches a system for circuitry that is configured to (paragraph [0053] teaches servers that can be configured to execute programs for a ridesharing service in response to requests from the user devices). Therefore, claim 12 is rejected as being unpatentable over Balva in view of Matsushima in view of Rakah. 

	Regarding claim 4, the combination of Balva, Matsushima, and Rakah teach all the limitations of claim 1 above.
Balva further teaches wherein a clustering parameter of the one or more clustering parameters is a distance threshold parameter such that (paragraphs [0023-0024] teach a factor can be a distance factor relative to a maximum distance (i.e. threshold); see also: [0035-0037]), 
and wherein first and second pick-up locations of the plurality of pick-up locations are clustered into a same cluster of the plurality of clusters, when a distance between the first and second pick-up locations is less than or equal to the distance threshold parameter (paragraphs [0023-004] teach a factor can be a distance factor relative to a maximum distance between the average maximum distance of all users origination locations, wherein paragraph [0046] the route must be provided within a maximum allowable distance within a determined time window; see also: [0035-0037]).  

Regarding claim 5, the combination of Balva, Matsushima, and Rakah teach all the limitations of claim 1 above.
Balva further teaches wherein a clustering parameter of the one or more clustering parameters is a travel-time threshold parameter such that first and second pick-up locations of the plurality of pick-up locations are clustered into a same cluster of the plurality of clusters, when a travel duration between the first and second pick-up locations is less than or equal to the travel-time threshold parameter (paragraph [0046] teach providing routes within a maximum allowable .  

Regarding claim 9, the combination of Balva, Matsushima, and Rakah teach all the limitations of claim 1 above.
Balva further teaches wherein a fitness parameter of the one or more fitness parameters is a distance fitness parameter (paragraph [0038] teaches the objective function serves as a measure of fitness of the routing algorithms, wherein paragraph [0023] the routing algorithms take into account various factors including distance from the requested origin to the origin point of the selected route). 
However, Balva does not explicitly teach wherein the fitness-score of each route combination of the 35OLA-014 plurality of route combinations is a sum of distances of the set of transportation service routes of the corresponding route combination.
From the same or similar field of endeavor, Matsushima teaches wherein the fitness-score of each route combination of the 35OLA-014 plurality of route combinations is a sum of distances of the set of transportation service routes of the corresponding route combination (paragraph [0067] teaches each pattern of group candidates is evaluated and awarded evaluation points, wherein the evaluation points are the sum of a sum of the route lengths of the entire group candidates and more; see also: [0069-0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Balva, Matsushima, and Rakah to incorporate the further teachings of Matsushima to include wherein the fitness-score of each route combination of the 35OLA-014 plurality of route combinations is a sum of distances of the set of transportation service routes of the corresponding route combination. One would have been motivated to do so in order to operate a rideshare system to and from a workplace such that one avoids the burdensome act of serving as a driver and in order to avoid a shortage of rideshare drivers (Matsushima, [0003]). By incorporating Matsushima into Balva, one would have produced an optimum patterns of groups for ride-sharing (Matsushima, [0027]).

Regarding claim 10, the combination of Balva, Matsushima, and Rakah teach all the limitations of claim 1 above.
Balva further teaches wherein a fitness parameter of the one or more fitness parameters is a time fitness parameter (paragraph [0038] teaches the objective function serves as a measure of fitness of the routing algorithms, wherein paragraph [0012] teaches the requests include a time component that can be evaluated using the objective function, and wherein paragraph [0005] the service includes a carpooling ride service).
However, Balva does not explicitly teach wherein the fitness-score of each route combination of the plurality of route combinations is a travel duration associated with the first set of transportation service routes of the corresponding route combination.  
	From the same or similar field, Matsushima teaches wherein the fitness-score of each route combination of the plurality of route combinations is a travel duration associated with the first set of transportation service routes of the corresponding route combination (paragraph [0067] teaches each pattern of group candidates is evaluated and awarded evaluation points, wherein the evaluation points are the sum of a sum of the route lengths of the entire group candidates and more; see also: [0069-0074]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Balva, Matsushima, and Rakah to incorporate the further teachings of Matsushima to include wherein the fitness-score of each route combination of the plurality of route combinations is a travel duration associated with the first set of transportation service routes of the corresponding route combination.  One would have been motivated to do so in order to operate a rideshare system to and from a workplace such that one avoids the burdensome act of serving as a driver and in order to avoid a shortage of rideshare drivers (Matsushima, [0003]). By incorporating Matsushima into Balva, one would have produced an optimum patterns of groups for ride-sharing (Matsushima, [0027]).

Regarding claim 15, the combination of Balva, Matsushima, and Rakah teach all the limitations of claim 12 above.
Balva further teaches wherein the one or more clustering parameters include:Page 6 of 28Application No. 15/935,963 Reply to Office Action of December 28, 2020a distance threshold parameter (paragraph [0038] teaches the objective function serves as a measure of fitness of the routing algorithms, wherein paragraph [0023] the routing algorithms take into account various factors including distance from the requested origin to the origin point of the selected route, wherein paragraphs [0023-0024] teach a factor can be a distance factor relative to a maximum distance (i.e. threshold), and paragraph [0046] teach providing routes within a maximum allowable distance of a requested origin/destination location that does not exceed a maximum delay time relative to a determine time window; see also: [0035-0037]), 
wherein first and second pick-up locations of the plurality of pick-up locations are clustered into a same cluster of the plurality of clusters (paragraph [0018] teaches clustering individuals’ requests for ridesharing, wherein they have the same origination location), 
and a travel-time threshold parameter (paragraph [0038] teaches the objective function serves as a measure of fitness of the routing algorithms, wherein paragraph [0012] teaches the requests include a time component that can be evaluated using the objective function, and wherein paragraph [0005] the service includes a carpooling ride service, wherein paragraphs [0023-0024] teach a factor can be a distance factor relative to a maximum distance (i.e. threshold), and paragraph [0046] teach providing routes within a maximum allowable distance of a requested origin/destination location that does not exceed a maximum delay time relative to a determine time window), 
wherein the first and second pick-up locations of the plurality of pick-up locations are clustered into a same cluster of the plurality of clusters (paragraphs [0015-0018] teach clustering a plurality of rideshare requests based on the pick-up locations, such as the same origination location, wherein riders can agree to be at an origination location within a particular time window, wherein paragraph [0038] teaches the objective function serves as a measure of fitness of the routing algorithms, .
However, Balva does not explicitly teach when a distance between the first and second pick-up locations is less than or equal to the distance threshold parameter; when a travel duration between the first and second pick-up locations is less than or equal to the travel-time threshold parameter.
From the same or similar field of endeavor, Matsushima further teaches when a distance between the first and second pick-up locations is less than or equal to the distance threshold parameter (paragraph [0067] teaches each pattern of group candidates is evaluated and awarded evaluation points, wherein the evaluation points are the sum of a sum of the route lengths of the entire group candidates and more; see also: [0069-0074]); 
when a travel duration between the first and second pick-up locations is less than or equal to the travel-time threshold parameter (paragraphs [0065-0067] teach each pattern of group candidates is evaluated and awarded evaluation points, wherein the evaluation points are the sum of a sum of the route lengths, boarding time, and estimated time of arrival of the entire group candidates and more; see also: [0069-0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Balva, Matsushima, and Rakah to incorporate the further teachings of Matsushima to include when a distance between the first and second pick-up locations is less than or equal to the distance threshold parameter; when a travel duration between the first and second pick-up locations is less than or equal to the travel-time threshold parameter. One would have been motivated to do so in order to operate a rideshare system to and from a workplace such that one avoids the burdensome act of serving as a driver and in order to avoid a shortage of rideshare drivers (Matsushima, [0003]). By incorporating Matsushima into Balva, one would have produced an optimum patterns of groups for ride-sharing (Matsushima, [0027]).

Regarding 19, the combination of Balva, Matsushima, and Rakah teach all the limitations of claim 12 above.
Balva further teaches wherein the one or more fitness parameters include: a distance fitness parameter (paragraph [0038] teaches the objective function serves as a measure of fitness of the routing algorithms, wherein paragraph [0023] the routing algorithms take into account various factors including distance from the requested origin to the origin point of the selected route), and a time fitness parameter (paragraph [0038] teaches the objective function serves as a measure of fitness of the routing algorithms, wherein paragraph [0012] teaches the requests include a time component that can be evaluated using the objective function, and wherein paragraph [0005] the service includes a carpooling ride service).
However, Balva does not explicitly wherein the fitness-score of each route combination of the plurality of route combinations is based on at least a sum of distances of the first set of transportation service routes of the corresponding route combination; wherein the fitness-score of each route combination of the plurality of route combinations is based on at least a travel duration associated with the first set of transportation service routes of the corresponding route combination.  
From the same or similar field of endeavor, Matsushima wherein the fitness-score of each route combination of the plurality of route combinations is based on at least a sum of distances of the first set of transportation service routes of the corresponding route combination (paragraph [0067] teaches each pattern of group candidates is evaluated and awarded evaluation points, wherein the evaluation points are the sum of a sum of the route lengths of the entire group candidates and more; see also: [0069-0074]); 
wherein the fitness-score of each route combination of the plurality of route combinations is based on at least a travel duration associated with the first set of transportation service routes of the corresponding route combination (paragraph [0067] teaches each pattern of group candidates is evaluated and awarded evaluation points, wherein the evaluation points are the sum of a sum of the route lengths of the entire group candidates and more; see also: [0069-0074]).  


Regarding claim 27, the combination of Balva, Matsushima, and Rakah teach all the limitations of claim 1 above.
Balva further teaches further comprising: generating, by the circuitry, a route notification for each of the remaining plurality of vehicles based on the selection of the route combination from the plurality of route Page 11 of 30Application No. 15/935,963Reply to Office Action of December 28, 2020Advisory Action of March 16, 2021combinations (paragraph [0044] teaches assigning vehicles to specific routes as well as in Claim 1 teaches transmitting information for the selected routing solutions to one or more vehicles selected per the selected routing solution, and wherein paragraph [0021] teaches the route options are determined for a set of vehicles; see also: Fig 4, paragraphs [0033-0034], Claim 8),
wherein the route notification indicates a transportation service route, associated with the selected route combination, that is to be travelled by a corresponding vehicle of the remaining plurality of vehicles (paragraph [0044] teaches assigning vehicles to specific routes based on the location of the pickup, the route being taken, and the location of the destination, as well as in Claim 1 teaches transmitting information for the selected routing solutions to one or more vehicles selected per the ; 
and communicating, by the circuitry over the communication network, the generated route notification to a vehicle computing device of each of the remaining plurality of vehicles to cause the dispatch of the remaining plurality of vehicles along the set of transportation service routes of the selected route combination (paragraph 0044] teaches assigning vehicles to specific routes based on the location of the pickup, the route being taken, and the location of the destination, as well as in Claim 1 teaches transmitting information for the selected routing solutions to one or more vehicles selected per the selected routing solution, and wherein paragraph [0021] teaches the route options are determined for a set of vehicle; see also: Fig 4, paragraphs [0033-0034], Claim 8).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Balva (US 20190101401 A1) in view of Matsushima et al. (US 20190130516 A1) in view of Rakah et al. (US 20180211541 A1) and further in view of Li et al. (US 20180032928 A1).

Regarding claim 21, the combination of Balva, Matsushima, and Rakah teach all the limitations of claim 1 above.
	However, Balva does not explicitly teach wherein determining the plurality of route combinations comprises: determining, by the circuitry, a first generation of route combinations to cater to the one or more first clusters and the one or more second clusters based on at least a vehicle capacity of each of the remaining plurality of vehicles that are unassigned and the cluster size of each of the one or more first clusters and the one or more second clusters, wherein each route combination of the first generation includes an initial set of transportation service routes that caters to the one or more first clusters and the one or more second clusters and terminates at the drop-off location; and updating, by the circuity, the first generation of route combinations for one or Page 8 of 20Reply to Office Action of June 22, 2020more iterations based on at least one of a crossover operation and a mutation operation such that the updated first generation of route combinations corresponds to the plurality of route combinations.  
	From the same or similar field of endeavor, Li teaches wherein determining the plurality of route combinations comprises: determining, by the circuitry, a first generation of route combinations to cater to the one or more first clusters and the one or more second clusters based on at least a vehicle capacity of each of the remaining plurality of vehicles that are unassigned and the cluster size of each of the one or more first clusters and the one or more second clusters (paragraph [0116] teaches clustering characteristic points representative of order locations, such as departure and destination destinations, paragraph [0139] teaches determining the supply and demand ratio of the number of requests vs the number of drivers; see also: [0127, 0152]), 
wherein each route combination of the first generation includes an initial set of transportation service routes that caters to the one or more first clusters and the one or more second clusters and terminates at the drop-off location (paragraphs [0202-0204] teach iteratively generating for a routing solution by using a generic algorithm, wherein paragraph [0116] teaches clustering characteristic points representative of order locations, such as departure and destination destinations; see also: [0127, 0152]); 
and updating, by the circuity, the first generation of route combinations for one or Page 8 of 20Reply to Office Action of June 22, 2020more iterations based on at least one of a crossover operation and a mutation operation such that the updated first generation of route combinations corresponds to the plurality of route combinations (paragraphs [0202-0204] teach iteratively generating for a routing solution by using a generic algorithm, including a mutation or crossover, and wherein a new solution for routing may be determined if there is a non-valid current solution, and wherein paragraph [0116] teaches clustering characteristic points representative of order locations, such as departure and destination destinations; see also: [0127, 0152]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balva, Matsushima, and Rakah to incorporate the teachings of Li to include wherein determining the plurality of route combinations comprises: determining, by the circuitry, a first 

Regarding claim 23, the combination of Balva, Matsushima, Rakah, and Li teach all the limitations of claim 21 above.
However, Balva does not explicitly teach wherein updating the first generation of route combinations based on the mutation operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination in the first generation by randomly altering a sequence of clusters in the first transportation service route, wherein the plurality of route combinations include at least the first route combination and a new route combination having the modified first transportation service route.  
From the same or similar field of endeavor, Li further teaches wherein updating the first generation of route combinations based on the mutation operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination in the first generation by randomly altering a sequence of clusters in the first transportation service route (paragraphs [0202-0204] teach iteratively generating for a routing solution by using a generic algorithm, including a mutation, and wherein a new solution for routing may be determined if there is a non-valid , 
wherein the plurality of route combinations include at least the first route combination and a new route combination having the modified first transportation service route (paragraphs [0202-0204] teach iteratively generating for a routing solution by using a generic algorithm, including a mutation, and wherein a new solution for routing may be determined if there is a non-valid current solution, and paragraph [0118] teaches some locations and modifications of the route may be selected randomly and divided; see also: [0122, 0131]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Balva, Matsushima, Rakah, and Li to incorporate the further teachings of Li to include wherein updating the first generation of route combinations based on the mutation operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination in the first generation by randomly altering a sequence of clusters in the first transportation service route, wherein the plurality of route combinations include at least the first route combination and a new route combination having the modified first transportation service route. One would have been motivated to do so in order to improve user experience of traffic service balance the demands of supply and demand (Li, [0003]). By incorporating Li into the teachings of Balva, one would improve the utilization rates of vehicles (Li, [0180]). 

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Balva (US 20190101401 A1) in view of Matsushima et al. (US 20190130516 A1) in view of Li et al. (US 20180032928 A1).

Regarding claim 24, Balva teaches a method for transportation service routing, the method comprising: 
receiving, by circuitry, a plurality of commutation requests associated with a plurality of pick-up locations and a same drop-off location (paragraphs [0041-0042] teach receiving a plurality of , wherein the plurality of commutation requests are received over a communication network from a plurality of commuter-computing devices of a plurality of commuters, respectively (paragraphs [0041-0042] teach receiving a plurality of trip requests from potential customers of the transportation, wherein paragraph [0033] teaches the route requests are submitted over a network to the service provider environment from the costumer mobile application); 
clustering, by the circuitry, the plurality of pick-up locations into a plurality of clusters based on a distance threshold and a travel-time threshold to perform the transportation service routing at cluster level (paragraphs [0042-0044] teaches determining ridesharing routes by analyzing customer requests that are in a common or proximate origination location relative to specific criteria from the parameters of the various customer requests, wherein paragraphs [0023-0024] teach a factor can be a distance factor relative to a maximum distance (i.e. threshold), and paragraph [0046] teach providing routes within a maximum allowable distance of a requested origin/destination location that does not exceed a maximum delay time relative to a determine time window, wherein Figs. 2A-B and paragraphs [0018-0019] teach the origin destination are considered relative to their clustering distance, and the users requesting travel may choose a clustered, shared ride to a given location based on the same or similar origin or destination location; Examiner’s Note: By producing a shared ride based on the cluster of a requests based on an origin location, the transportation service routing is performed at a cluster level.), 
determining, by the circuitry, a first generation of route combinations to cater to the plurality of clusters based on at least a vehicle capacity of a plurality of vehicles and a cluster size of each of the plurality of clusters (paragraphs [0042-0043] teach determining a set of potential routing solutions using one or more route determination algorithms that analyze the various origin locations of the passengers such that a single vehicle can serve a specific route, wherein the capacity of the vehicle is evaluated, and specifically in paragraph [0015] the seats or other capacity of each vehicle is evaluated for the maximum number of riders in each vehicle, and wherein paragraph [0018] teaches there are clusters Examiner’s Note: In order for there to be clusters of locations and riders, there must be at least a first cluster and second cluster.), 
wherein each route combination of the first generation includes an initial set of transportation service routes that caters to the plurality of clusters and terminates at the drop-off location (paragraphs [0042-0043] teach determining a set of potential routing solutions using one or more route determination algorithms that analyze all possible combinations for serving the requests with the available vehicles and capacity, wherein the routing is evaluated relative a single vehicle that serves a single route, and in paragraph [0015] the seats or other capacity of each vehicle is evaluated for the maximum number of riders in each vehicle, and wherein paragraph [0018] teaches there are clusters of common pick-up and drop off location); 
determining, by the circuitry, a fitness-score for each route combination of the final generation based on one or more fitness parameters (paragraphs [0043-0044] teach producing a routing quality score for each potential routing solution based on relevant values, wherein paragraph [0042] teaches these values include available vehicles, their capacity, corresponding time windows, common or proximate origin locations and more); 
and selecting, by the circuitry, a route combination from the final generation based on the fitness-score (paragraph [0043-0044] teach the solution with the best quality score can be selected for implementation based on going through an optimization solution relative to the various parameters; see also: [0012, 0042]), wherein the plurality of vehicles are dispatched along the final set of Page 10 of 20Reply to Office Action of June 22, 2020transportation service routes of the selected route combination (paragraph [0044] teaches assigning vehicles to specific routes based on the location of the pickup, the route being taken, and the location of the destination, as well as in Claim 1 teaches transmitting information for the selected routing solutions to one or more vehicles selected per the selected routing solution, and wherein paragraph [0021] teaches the route options are determined for a set of vehicles; see also: Fig 4, paragraphs [0033-0034], Claim 8).  
However, Balva does not explicitly teach wherein each cluster of the plurality of clusters has a corresponding cluster size that indicates a count of commutation requests associated with a corresponding cluster; determining, by the circuitry, a first generation of route combinations to cater to the plurality of clusters based on at least a cluster size of each of the plurality of clusters; updating, by the circuity, the first generation of route combinations for one or more iterations based on at least one of a crossover operation and a mutation operation to obtain a final generation of route combinations, wherein each route combination of the final generation includes a final set of transportation service routes that caters to the plurality of clusters and terminates at the drop-off location.
From the same or similar field of endeavor, Matsushima teaches wherein each cluster of the plurality of clusters has a corresponding cluster size that indicates a count of commutation requests associated with a corresponding cluster (paragraphs [0069-0074] teaches identifying a pattern group of candidates for a shared ride share request; see also: [0026-0029, 0071]); 
determining, by the circuitry, a first generation of route combinations to cater to the plurality of clusters based on at least a cluster size of each of the plurality of clusters (paragraphs [0069-0074] teach producing pattern scoring in order to determine the optimum pattern of all the patterns based on the passengers for each vehicle and the maximum capacity of the vehicle minus one (for the driver of the vehicle), and wherein paragraph [0058] teaches producing a plurality of rideshare groups including a plurality of users; see also: [0026-0029, 0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balva to incorporate the teachings of Matsushima to include wherein each cluster of the plurality of clusters has a corresponding cluster size that indicates a count of commutation requests associated with a corresponding cluster; determining, by the circuitry, a first generation of route combinations to cater to the plurality of clusters based on at least a cluster size of each of the plurality of clusters. One would have been motivated to do so in order to operate a rideshare system to and from a workplace such that one avoids the burdensome act of serving as a driver and in order to avoid a shortage of rideshare drivers (Matsushima, [0003]). By incorporating Matsushima into Balva, one would have produced an optimum patterns of groups for ride-sharing (Matsushima, [0027]).
updating, by the circuity, the first generation of route combinations for one or more iterations based on at least one of a crossover operation and a mutation operation to obtain a final generation of route combinations, wherein each route combination of the final generation includes a final set of transportation service routes that caters to the plurality of clusters and terminates at the drop-off location.
From the same or similar field of endeavor, Li teaches updating, by the circuity, the first generation of route combinations for one or more iterations based on at least one of a crossover operation and a mutation operation to obtain a final generation of route combinations (paragraphs [0202-0204] teach iteratively generating for a routing solution by using a generic algorithm, which may be mutation or crossover, and wherein paragraph [0116] teaches clustering characteristic points representative of order locations, such as departure and destination destinations; see also: [0127, 0152]), 
wherein each route combination of the final generation includes a final set of transportation service routes that caters to the plurality of clusters and terminates at the drop-off location (paragraphs [0202-0204] teach iteratively generating for a routing solution by using a generic algorithm, including a mutation or crossover, and wherein a new solution for routing may be determined if there is a non-valid current solution, and wherein paragraph [0116] teaches clustering characteristic points representative of order locations, such as departure and destination destinations; see also: [0127, 0152]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balva and Matsushima to incorporate the teachings of Li to include updating, by the circuity, the first generation of route combinations for one or more iterations based on at least one of a crossover operation and a mutation operation to obtain a final generation of route combinations, wherein each route combination of the final generation includes a final set of transportation service routes that caters to the plurality of clusters and terminates at the drop-off location. One would have been motivated to do so in order to improve user experience of traffic service balance the demands of supply . 

Claim 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Balva (US 20190101401 A1) in view of Matsushima et al. (US 20190130516 A1) in view of Li et al. (US 20180032928 A1) and in view of Shen (US 20200286008 A1).

Regarding claim 22, the combination of Balva, Matsushima, and Li teach all the limitations of claim 21 above.
However, Balva does not explicitly teach wherein updating the first generation of route combinations based on the crossover operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination in the first generation to resemble a second transportation service route of a second route combination in the first generation, wherein the portion of the first transportation service route is modified by altering a first sequence of clusters in the first transportation service route to resemble a second sequence of clusters in the second transportation service route, and wherein the plurality of route combinations include at least the first route combination, the second route combination, and a new route combination having the modified first transportation service route.  
From the same or similar field of endeavor, Shen teaches wherein updating the first generation of route combinations based on the crossover operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination in the first generation to resemble a second transportation service route of a second route combination in the first generation (paragraphs [0094-0098] teach determining one or more modified distribution modes by performing a crossover operation on the remained of a plurality of preliminary distribution modes, such as a recombination or replacement associated with information of two preliminary distribution modes, wherein , 
wherein the portion of the first transportation service route is modified by altering a first sequence of clusters in the first transportation service route to resemble a second sequence of clusters in the second transportation service route (paragraphs [0094-0098] teach determining one or more modified distribution modes by performing a crossover operation on the remained of a plurality of preliminary distribution modes, such as a recombination or replacement associated with information of two preliminary distribution modes, wherein paragraphs [0012-0013] teach the modes are determined for candidate service providers for rideshare requests), 
and wherein the plurality of route combinations include at least the first route combination, the second route combination, and a new route combination having the modified first transportation service route (paragraphs [0094-0098] teach determining one or more modified distribution modes by performing a crossover operation on the remained of a plurality of preliminary distribution modes, such as a recombination or replacement associated with information of two preliminary distribution modes, wherein paragraphs [0012-0013] teach the modes are determined for candidate service providers for rideshare requests, and wherein paragraph [0008] teaches producing said modified distribution modes based on the modified transportation route).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Balva, Matsushima, and Li to include the teachings of Shen to include wherein updating the first generation of route combinations based on the crossover operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination in the first generation to resemble a second transportation service route of a second route combination in the first generation, wherein the portion of the first transportation service route is modified by altering a first sequence of clusters in the first transportation service route to resemble a second sequence of clusters in the second transportation service route, and wherein the plurality of route combinations include at least the first route combination, the second route combination, and a new route 

Regarding claim 25, the combination of Balva, Matsushima, and Li teach all the limitations of claim 24 above.
However, Balva does not explicitly teach wherein updating the first generation of route combinations based on the crossover operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination in the first generation to resemble a second transportation service route of a second route combination in the first generation, wherein the portion of the first transportation service route is modified by altering a first sequence of clusters in the first transportation service route to resemble a second sequence of clusters in the second transportation service route, and wherein the final generation of route combinations include at least the first route combination, the second route combination, and a new route combination having the modified first transportation service route.  
From the same or similar field of endeavor, Shen teaches wherein updating the first generation of route combinations based on the crossover operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination in the first generation to resemble a second transportation service route of a second route combination in the first generation (paragraphs [0094-0098] teach determining one or more modified distribution modes by performing a crossover operation on the remained of a plurality of preliminary distribution modes, such as a recombination or replacement associated with information of two preliminary distribution modes, wherein paragraphs [0012-0013] teach the modes are determined for candidate service providers for rideshare requests), 
wherein the portion of the first transportation service route is modified by altering a first sequence of clusters in the first transportation service route to resemble a second sequence of clusters in the second transportation service route (paragraphs [0094-0098] teach determining one or more modified distribution modes by performing a crossover operation on the remained of a plurality of preliminary distribution modes, such as a recombination or replacement associated with information of two preliminary distribution modes, wherein paragraphs [0012-0013] teach the modes are determined for candidate service providers for rideshare requests), 
and wherein the final generation of route combinations include at least the first route combination, the second route combination, and a new route combination having the modified first transportation service route (paragraphs [0094-0098] teach determining one or more modified distribution modes by performing a crossover operation on the remained of a plurality of preliminary distribution modes, such as a recombination or replacement associated with information of two preliminary distribution modes, wherein paragraphs [0012-0013] teach the modes are determined for candidate service providers for rideshare requests, and wherein paragraph [0008] teaches producing said modified distribution modes based on the modified transportation route).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Balva, Matsushima, and Li to include the teachings of Shen to include wherein updating the first generation of route combinations based on the crossover operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination in the first generation to resemble a second transportation service route of a second route combination in the first generation, wherein the portion of the first transportation service route is modified by altering a first sequence of clusters in the first transportation service route to resemble a second sequence of clusters in the second transportation service route, and wherein the final generation of route combinations include at least the first route combination, the second route combination, and a new route combination having the modified first transportation service route. One would have been motivated to do so in order to satisfy the stop condition associated with the distribution modes of the crossover 

Regarding claim 26, the combination of Balva, Matsushima, Li, and Shen teach all the limitations of claim 25 above.
	However, Balva does not explicitly teach wherein updating the first generation of route combinations based on the mutation operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination of the first generation by randomly altering a sequence of clusters in the first transportation service route, wherein the final generation of route combinations include at least the first route combination and a new route combination having the modified first transportation service route.
	From the same or similar field of endeavor, Li further teaches wherein updating the first generation of route combinations based on the mutation operation comprises: modifying, by the circuitry, a portion of a first transportation service route of a first route combination of the first generation by randomly altering a sequence of clusters in the first transportation service route (paragraphs [0202-0204] teach iteratively generating for a routing solution by using a generic algorithm, which may be mutation or crossover, and wherein paragraph [0116] teaches clustering characteristic points representative of order locations, such as departure and destination destinations; see also: [0127, 0152]), wherein the final generation of route combinations include at least the first route combination and a new route combination having the modified first transportation service route (paragraphs [0202-0204] teach iteratively generating for a routing solution by using a generic algorithm, including a mutation or crossover, and wherein a new solution for routing may be determined if there is a non-valid current solution, and wherein paragraph [0116] teaches clustering characteristic points representative of order locations, such as departure and destination destinations; see also: [0127, 0152]).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boghossian et al. (US 20190171798 A1) discloses in at least [0063] clustering groups of dormitories into a carpool group for enabling arrangement of transportation of individuals 
Chase et al. (US 20180322775 A1) discloses in at least [0046] a trip request can exceed the passenger capacity or load capacity of the available autonomous vehicle, then the system may reassign the trip to two or more vehicles that can simultaneously fulfill the trip request
Ashgari (US 20190370922 A1) discloses in at least paragraphs [0061-0063] evaluating a driving schedule for a driver, wherein the schedule must satisfy conditions including the driver’s capacity constraint being the number of riders in the vehicle that cannot exceed the total capacity, wherein the system can iterate through each possible driver assignment for an input schedule, wherein the input schedule may be deemed invalid for a given driver and a different driver is selected for the ride

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683